DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-15, and 18-20, are objected to because of the following informalities:  Claim 13, at line 2, recites the limitation “selectively exposing” and is not clear if the “selectively exposing” is the same as or different from the “selectively exposing” recited at line 3 of claim 10.
Claim 12, at line 1, recites the limitation “developer” and is not clear if the “developer” is the same as or different from the “developer” recited at line 5 of claim 10.
Claim 14, at lines 1-2, recites “heating the photoresist layer”, and is not clear if the recitation “heating the photoresist layer” is same as or different than the “heating the photoresist layer” recited at lines 1-2 of claim 13 or not. 
Claim 14 at line 2, recites “selectively exposing” and is not clear if the recitation “selectively exposing” is the same as or different than the “selectively exposing” recited at line 2 of claim 13 and/or line 3, at claim 10.
Claim 14 at line 3, recites the limitation, “developing” and is not clear if the recitation “developing” is the same as or different from the recitation of “developing” at line 5 of claim 10.
Claim 15, at line 2 recites “selectively exposed” and is not clear if the recitation refers to the “selectively exposing” recited at line 3 of claim 10 or not.
Claim 18, at line 2, and at line 4, recites the limitation “selectively exposing the photoresist layer” and is not clear if the recitation refers to the recitation of “selectively exposing the photoresist layer” recited at line 3 of claim 16 or not.
Claim 18, at line 4 recites “heating the photoresist layer” and is not clear if the “heating the photoresist layer” refers to the “heating the photoresist layer” recited at line 2 of claim 18 or not.
Claim 18, at line 5, recites the limitation “developing the photoresist layer” and is not clear if the recitation “developing the photoresist layer” refers to the limitation “developing the photoresist layer” recited at lines 5-6 of claim 16 or not. 
Claim 19, at line 2 recites “the solvent” and is not clear as to which solvent is being referred to?
Claim 19, at line 4 recites “the concentration of the acid or base” and is not clear as to which acid or base is being referred to ?
Claim 20, at line 2 recites “an additional solvent”, and is not clear as to what is meant by “an additional solvent”.  Neither claim 20 nor claim 16, recites any solvent.  It is not clear as to what other solvent is it in additional to?  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0342091 (hereinafter referred to as Lin) in view of U. S. Patent No. 2008/0160452 (hereinafter referred to as Takahashi).
Lin, in the abstract, [0013], [0022]-[0023], in claim 12, in [0027], [0038], [0040], and [0041], discloses a developer used in the development includes the claimed first solvent comprising ethylene glycol (claimed first solvent) and/or alcohol (second solvent), a surfactant, a chelate such as ethylene diamine, an acid component (carboxylic acid) and each component in the 
The difference between the claims and Lin is that Lin does not disclose that the claimed chelate.
Takahashi, in [0060]-[0061], discloses that the chelating agent in the developer is the claimed ethylene diamine disuccinic acid. 
Therefore, it would be obvious to a skilled artisan to modify Lin by employing the claimed chelate compound as taught by Takahashi because Lin already teaches using a chelate in the .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0342091 (hereinafter referred to as Lin) in view of U. S. Patent No. 2008/0160452 (hereinafter referred to as Takahashi) as applied to claim 1-3, 5-8, 21, above and further in view of WO 93/01527 (hereinafter referred to as Ohmi).
Lin in view of Takahashi is discussed in paragraph no. 15, above.
The difference between the claim and Lin in view of Takahashi is that Lin in view of Takahashi does not disclose the hydrogen peroxide, as recited in claim 9.
Ohmi, in the abstract, disclose the use of hydrogen peroxide in the developer.
Therefore, it would be obvious to a skilled artisan to modify Lin in view of Takahashi by employing the peroxide component in .
Response to Arguments
Applicant’s arguments, see amendment and Remarks, filed December 15, 2020, with respect to claims 10, and 16, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection made over claims 10-20, in the previous office action has been withdrawn. 
Applicant's arguments filed December 15, 2020 with respect to the 35 U.S.C. 103 rejection of Lin in view of Takahashi made over claims 1-3, 5-8, 21, have been fully considered but they are not persuasive.  The 35 U.S.C. 103 rejections made over claim 1-3, 5-9, and 21, made in the previous office action are maintained.  With respect to applicant’s argument that Lin does not teach or suggest the newly recited base (in amended claim 1), the claim .
Allowable Subject Matter
Claims 10-11, and 16-17, are allowed.  See Remarks, filed December 15, 2020, on page 9, lines 10-15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 22, 2021.